                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JACKE CARTER,

                           Plaintiff,                                 ORDER
      v.
                                                                   19-cv-057-wmc
SANDRA MCARDLE and JOLINDA
WATERMAN,

                           Defendants.


      Pro se plaintiff Jackie Carter, an inmate at the Wisconsin Secure Program Facility

(“WSPF”), is proceeding in this lawsuit on an Eight Amendment deliberate indifference

claim against defendants Sandra McArdle and Jolinda Waterman. On January 6, 2020,

defendant Waterman filed a motion for summary judgment. (Dkt. #18.) The court set

February 5, 2020, as Carter’s opposition deadline, but in a subsequent order denying

Carter’s motion for recruitment of counsel, the court extended the deadline to March 10,

2020 (dkt. #72). In that same order, the court advised Carter that “at minimum, [he] has

the first-hand knowledge necessary to respond to defendant Waterman’s proposed findings

of facts,” which the court also attached to that order. (Id. at 9.) However, that deadline

has passed, and Carter has neither filed an opposition nor sought an extension of time to

oppose Waterman’s motion. Moreover, defendant McArdle filed her own motion for

summary judgment on March 10, 2020 (dkt. #76), and the court set a deadline for Carter’s

opposition of April 9, 2020. That date too has passed without a word from Carter.

      The court will give Carter one more opportunity to respond to defendants’ motions:

he now has until May 5, 2020, to file an opposition to each defendant’s motion for
summary judgment. If he fails to respond by that deadline, the court will dismiss this

lawsuit with prejudice for Carter’s failure to prosecute, pursuant to Federal Rule of Civil

Procedure 41(b).



                                         ORDER

      Accordingly, IT IS ORDERED that plaintiff Jackie Carter may have until May 5,

2020, to file a response to each defendant’s motion for summary judgment. If Carter

does not file a response by that deadline, the court will dismiss this lawsuit with

prejudice for plaintiff’s failure to prosecute.

      Dated this 14th day of April, 2020.

                                         BY THE COURT:


                                         /s/
                                         _____________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            2
